DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The examiner acknowledges applicant’s amendments to claims 1-5, 9-14, and 18-24, and the cancellation of claims 8, 16, and 17 filed February 23, 2021.  Claims 6, 7, and 15 are withdrawn.
Claim Objections
Claims 2 and 25-27 are objected to because of the following informalities:  
In regards to claim 2, line 3, the phrase “is aligned with both the rod and the latchbolt” should be changed to “is aligned with the latchbolt assembly.”
In regards to claims 25-27, each instance of the phrase “latchbolt assembly” should be changed to “door strike assembly.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 14, 19, and 25-27 are rejected
In regards to claim 2, it is unclear how the magnetized ferromagnetic material is aligned with both the rod and the latchbolt “along an axis parallel to a direction of extension and retraction of the latchbolt.”  Firstly, it is unclear how the magnetized ferromagnetic material is aligned with the latchbolt but also aligned along an axis parallel to a direction of extension and retraction of the latchbolt, i.e. aligned along an axis parallel to the latchbolt.  Secondly, if considering that the definition of the term “align” is to be “forming a line” or “to arrange things so that they form a line,” then the specification does not provide a description of the position of the magnetized ferromagnetic material relative to the rod and the drawings, specifically Figures 2 and 3, seem to suggest that the rod and magnetized ferromagnetic material are offset from one another, i.e. the rod is offset from the “axis parallel to a direction of extension and retraction of the latchbolt.”  As shown in annotated Figure 2 below, based on the location of the sensor in Figure 3, the magnetized ferromagnetic material must be located in the position shown so as to cooperate with the sensor, and therefore, the rod is not aligned with the magnetized ferromagnetic material along the axis.  For examination purposes, the claim will be examined as reciting that the magnetized ferromagnetic material is aligned or “properly located” with the latchbolt assembly along the axis parallel to the direction of extension and retraction of the latchbolt.  See claim objection above.

    PNG
    media_image1.png
    911
    590
    media_image1.png
    Greyscale

In regards to claims 14 and 19, it is unclear how the magnetized ferromagnetic material of the door striker assembly is “aligned” with the latchbolt when the latchbolt is engaged with the door strike assembly.  If considering that the definition of the term “align” is to be “forming a line” or “to arrange things so that they form a line,” then the specification does not provide a description of the position of the magnetized ferromagnetic material relative to the latchbolt and the drawings do not provide an illustration of the magnetized ferromagnetic material “forming a line” with the latchbolt. It is understood from the specification and drawings that the magnetic field of the 
In regards to claims 25-27, it is unclear how the latchbolt assembly is improperly installed or is missing from the door frame, when claims 1, 11, and 18 set forth that the door strike assembly is located on the door frame, not the latchbolt assembly.  See claim objections above.
Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 9, 11, 12, 14, 18-20, and 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whitaker et al. (US-7469942) in view of Patrick et al. (US Pub. No. 2015/0159401).
11.	In regards to claim 1, Whitaker et al. discloses a locking device assembly for a door 92 located at a door frame 94, the locking device assembly comprising: a door strike assembly 96 located at the door frame (Figure 5), the door strike assembly including a magnetized ferromagnetic material 130; and a latchbolt assembly 20 located at the door (Figure 5), the latchbolt assembly includes a latchbolt 82 and a magnetic field sensor 128; wherein the magnetized ferromagnetic material of the door strike assembly generates a magnetic field (Col. 8, lines 42-51) that is “aligned” or correctly positioned relative to the magnetic field sensor to cooperate with the magnetic field sensor when the latchbolt assembly is located in a position relative to the door strike assembly (Figure 5 and Col. 8, lines 42-51); wherein the magnetic field sensor senses the magnetic field generated by the magnetized ferromagnetic material of the door strike assembly, and thereby provides an indication that the latchbolt assembly is located in the position relative to the door strike assembly in which the latchbolt can engage the door strike assembly (provides an indication or signal, Col. 8, lines 42-51), and wherein the magnetic field sensor does not sense a sufficient magnitude of the magnetic field generated by the magnetized ferromagnetic material, which is an indication that the latchbolt assembly is not located in the position relative to the door strike assembly in which the latchbolt can engage the door strike assembly (instance in which the sensor cannot detent the magnetized ferromagnetic material when the door is opened, Col. 8, lines 42-51 and Figure 5).  Whitaker et al. discloses that the sensor 
12.	In regards to claims 2 and 3, Whitaker et al. discloses that the door strike assembly includes a strike frame (portion at reference character 96, Figure 5) and a rod 98, and wherein the magnetized ferromagnetic material of the door strike assembly is aligned with the latchbolt assembly along an axis extending parallel to a direction of extension and retraction of the latchbolt when the latchbolt is engaged with the door strike assembly (see Figure 5 below).

    PNG
    media_image2.png
    718
    750
    media_image2.png
    Greyscale

13.	In regards to claim 9, Whitaker et al. discloses that the magnetic field sensor includes a detection range, wherein the detection range includes a first range in which the magnetic field generated by the magnetized ferromagnetic material is sensed (range in which sensor can detect the magnetized ferromagnetic material when the door is closed, Col. 8, lines 42-51 and Figure 5) and a second range in which the magnetic field generated by the magnetized ferromagnetic material is not sensed (range in which the 
14.	In regards to claims 11 and 12, Whitaker et al. discloses a door strike assembly located at a door frame 94 configured to engage a locking mechanism 20 located at a door 92, the door strike assembly comprising: a strike frame (portion at reference character 96, Figure 5); and a rod 98; wherein the locking mechanism includes a latchbolt 82 aligned with the strike frame (aligned or “forming a line” with at least a portion of the strike frame and the rod as shown with a dashed line in Figure 5, Version 2 below); and wherein the strike frame includes a magnetized ferromagnetic material 130, the magnetized ferromagnetic material generates a magnetic field that is “aligned” or correctly positioned relative to a magnetic field sensor 128 to cooperate with the magnetic field sensor when the latchbolt assembly is located in a position relative to the door strike assembly (Figure 5); wherein the magnetic field sensor senses the magnetic field generated by the magnetized ferromagnetic material, and thereby provides an indication that the latchbolt assembly is located in the position relative to the door strike assembly in which the latchbolt can engage the door strike assembly (provides an indication or signal, Col. 8, lines 42-51), and wherein the magnetic field sensor does not sense a sufficient magnitude of the magnetic field generated by the magnetized ferromagnetic material, which is an indication that the latchbolt assembly is not located in the position relative to the door strike assembly in which the latchbolt can engage the door strike assembly (instance in which the sensor cannot detent the magnetized ferromagnetic material when the door is opened, Col. 8, lines 42-51 and Figure 5).  Whitaker et al. discloses that the sensor provides indications of the door condition, i.e. 


    PNG
    media_image3.png
    719
    764
    media_image3.png
    Greyscale

15.	In regards to claims 18 and 20, Whitaker et al. discloses a method of identifying a security condition of a door 92 including an attached latchbolt assembly 20 including a latchbolt 82, the method comprising: providing a door strike assembly 96 configured to engage with the latchbolt of the latchbolt assembly (Figure 5), wherein the door strike assembly is configured to be located at a door frame 94; generating a magnetic field with a magnetized ferromagnetic material 130 of the door strike assembly (Col. 8, lines 42-51); sensing a presence of the generated magnetic field with a magnetic field sensor 128 and providing an indication when the latchbolt assembly is in a position relative to the door strike assembly in which the latchbolt can engage the door strike assembly (providing a signal, Col. 8, lines 42-51, corresponding to the door being closed); and 
16.	In regards to claim 19, Whitaker et al. discloses that the providing the door strike assembly step includes providing the door strike assembly with a strike frame 
17.	In regards to claims 25-27, Whitaker et al. in view of Patrick et al. teaches that the alert indication is capable of performing the function of indicating that the door strike assembly is improperly installed, or that the magnetized ferromagnetic material is not located to cooperate with the sensor, or that the door strike assembly is missing from the door frame, since the sensor senses the magnetized ferromagnetic material, and if the material is not located to cooperate with sensor, then the material is not sensed and the alert indication is provided, which corresponds to the material not being sensed.
17.	Claims 4, 5, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whitaker et al. (US-7469942) in view of Patrick et al. (US Pub. No. 2015/0159401) as applied to claims 1-3, 9, 11, 12, 14, 18-20, and 25-27 above, and further in view of Nunez et al. (US Pub. No. 2014/0292001).  Whitaker et al. in view of Patrick et al. teaches the locking device assembly as applied to claims 1-3, 9, 11, 12, 14, 18-20, and 25-27 above, with the strike frame including a front portion (see Figure 5, Version 3 below) configured to support the rod, and a back portion configured to be located adjacent to the door frame (see Figure 5, Version 3 below).  Whitaker et al. fails to disclose that the strike frame includes a cavity, and that the back portion defines an opening to provide access to the cavity, with the magnetized ferromagnetic material .
18.	Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whitaker et al. (US-7469942) in view of Patrick et al. (US Pub. No. 2015/0159401) as applied to claims 1-3, 9, 11, 12, 14, 18-20, and 25-27 above, and further in view of Carlson (US Pub. No. 2016/0027272).  Whitaker et al. discloses the magnetic field sensor, but fails to specify that the sensor includes an adjustable magnetic field sensitivity.  Carlson teaches a magnetic field sensor 26 that includes an adjustable magnetic field sensitivity (Paragraph 29).  It would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to specify that the sensor includes an adjustable magnetic field sensitivity so as to enhance the versatility of the device.


    PNG
    media_image4.png
    729
    826
    media_image4.png
    Greyscale

19.	Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whitaker et al. (US-7469942) in view of Patrick et al. (US Pub. No. 2015/0159401) as applied to claims 1-3, 9, 11, 12, 14, 18-20, and 25-27 above, and further in view of Modi et al. (US Pub. No. 2016/0189531).  Whitaker et al. discloses a sensor 128 located adjacent to a latchbolt 82 of the latchbolt assembly (Figure 5), but fails to specify that the sensor is a magnetometer.  Modi et al. teaches a magnetometer that detects a magnetic field from a magnet (Paragraph 57).  It would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to specify .
20.	Claims 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whitaker et al. (US-7469942) in view of Patrick et al. (US Pub. No. 2015/0159401) as applied to claims 1-3, 9, 11, 12, 14, 18-20, and 25-27 above, and further in view of Gwozdz (US-4148001).  Whitaker fails to specify that the assembly includes a door position sensor configured to determine or sense a position of the door relative to the door frame.  Gwozdz teaches a door position sensor 9 located at the hinge connection of a door 1 to a door frame 5 and configured to determine or sense a position of the door relative to the door frame (Col. 1, lines 3-31).  It would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to include a door position sensor at the hinge connection of the door and the door frame of Whitaker et al. so as to provide a secondary or possible back up sensor to determine the position of the door in case the magnetic field sensor of Whitaker et al. malfunctions or does not provide an accurate position of the door.
Response to Arguments
21.	In regards to applicant’s remarks concerning the rejections of claims 1, 11, and 18 under 35 U.S.C. 102(a)(1) with Whitaker et al., applicant is referred to the new rejections of these claims under 35 U.S.C. 103 with Whitaker et al. in view of Patrick et al. (US Pub. No. 2015/0159401) made in light of applicant’s amendments to the claims.

23.	In light of applicant’s amendments to the claims, the claim objections and rejections under 35 U.S.C. 112(b), except the rejection of claims 14 and 19, set forth in the previous office action are withdrawn.  The rejection of claims 14 and 19 set forth in Paragraph 8 of the previous Office Action is maintained since the claims were not amended.  In light of applicant’s amendments to claim 2 and the inclusion of new claims 25-27, new rejections under 35 U.S.C. 112(b) of these claims are set forth above.
Conclusion
24.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

25.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON MERLINO whose telephone number is (571)272-2219.  The examiner can normally be reached on Monday - Friday 7 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALYSON M MERLINO/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        June 2, 2021